DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 16-35 are presently pending.  Claim(s) 1-15 is/have been cancelled.  Claim(s) 16-35 is/are new.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 33 is objected to because of the following informalities:  in the phrase “the a first top hook fillet” in lines 12-13, the word “a” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the phrase “is linear to” as used in regards to “a top hook opening width difference” and “a bottom hook opening width difference” in lines 10-13 renders the claim indefinite, since it is unclear what the meaning of the phrase “is linear to” is in this context.  For example, it is unclear whether the intended meaning is for a line drawn across the top hook opening width difference to be collinear with a line drawn across the bottom hook opening width difference (although because the rotor disc is curved, such lines must also be curved), or whether the intended meaning is for these 
Regarding claim 17, the phrase “is linear to” as used in line 1 renders the claim indefinite in the same manner as described above in re claim 16.  Therefore, claim 17 is rejected.  For examination purposes, the phrase “is linear to” is interpreted as meaning “proportional to” based upon the Examiner’s best understanding of the general purpose of the invention as described in the specification.
Regarding claim 18, the phrase “is linear to” as used in line 1 renders the claim indefinite in the same manner as described above in re claim 16.  Therefore, claim 18 is rejected.  For examination purposes, the phrase “is linear to” is interpreted as meaning “proportional to” based upon the Examiner’s best understanding of the general purpose of the invention as described in the specification.
Regarding claim 19, the phrase “is linear to” as used in line 3 renders the claim indefinite in the same manner as described above in re claim 16.  Therefore, claim 19 is rejected.  For examination purposes, the phrase “is linear to” is interpreted as meaning “proportional to” based upon the Examiner’s best understanding of the general purpose of the invention as described in the specification.
Regarding claim 22, the phrase “is linear to” as used in line 1 renders the claim indefinite in the same manner as described above in re claim 16.  Therefore, claim 22 is rejected.  For examination purposes, the phrase “is linear to” is interpreted as meaning “proportional to” based upon the Examiner’s best understanding of the general purpose of the invention as described in the specification.
Regarding claim 23, the phrase “is linear to” as used in line 1 renders the claim indefinite in the same manner as described above in re claim 16.  Therefore, claim 23 is rejected.  For examination 
Regarding claim 26, the phrase “is linear to” as used in line 18 renders the claim indefinite in the same manner as described above in re claim 16.  Therefore, claim 26 is rejected along with dependent claims 27-32.  For examination purposes, the phrase “is linear to” is interpreted as meaning “proportional to” based upon the Examiner’s best understanding of the general purpose of the invention as described in the specification.
Regarding claim 29, the phrase “is linear to” as used in line 1 renders the claim indefinite in the same manner as described above in re claim 16.  Therefore, claim 29 is rejected.  For examination purposes, the phrase “is linear to” is interpreted as meaning “proportional to” based upon the Examiner’s best understanding of the general purpose of the invention as described in the specification.
Regarding claim 33, the term “substantially”, as used in the limitation “the first bottom portion being geometrically substantially same as the second bottom portion” in line 11, is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, and while the specification does describe the intended meaning of the term as that it “may be applied to modify any quantitative representation that could possible vary without resulting in a change in the basic function to which it is related” ([0013], lines 5-9), the specification does not provide a clear quantitative or geometric standard for ascertaining the requisite degree to which the first bottom portion and second bottom portion may differ without resulting in a change in the basic function as described, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 33 is therefore rejected as indefinite, and claims 34-35 are also rejected due to their dependence upon claim 33.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 18, 20-21, 23, 26-29, 31, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossmann (US Pat. No. 5,474,421).
Regarding claim 16, Rossmann discloses a turbine wheel (1) comprising: a plurality of fir-tree shaped first dovetail slots (4) (Col. 3, ln 66 – Col. 4, ln 13), at least one of the plurality of first dovetail slots (hereinafter “first dovetail slot”) comprising a first top hook fillet, a first top neck fillet, a first bottom hook fillet, a first bottom neck fillet, and a first bottom flat surface arranged from top to bottom (see annotated Fig. 2 below and Col. 4, ln 14-22); and a plurality of fir-tree shaped second dovetail slots (5), at least one of the plurality of second dovetail slots (hereinafter “second dovetail slot”) comprising a second top hook fillet, a second top neck fillet, a second bottom hook fillet, a second bottom neck fillet, and a second bottom flat surface arranged from top to bottom (see annotated Fig. 2 below and Col. 4, ln 14-22); wherein the plurality of first dovetail slots and the plurality of second dovetail slots are alternately spaced circumferentially on a radially outer periphery of the turbine wheel (Fig. 2 and Col. 3, ln 66 – Col. 4, ln 13); and wherein a top hook opening width difference is defined between a minimum opening width of the first top hook fillet and a minimum opening width of the second top hook fillet (see annotated Fig. 2 below) and is linear to [herein interpreted as meaning proportional to] a bottom hook 

    PNG
    media_image1.png
    621
    1044
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    620
    924
    media_image2.png
    Greyscale

Here, it is clear from Fig. 2 and Col. 4, ln 30-52 that the straight lines formed by taper angles α2 and α3 intersect the vertices of each hook fillet in each of the first and second dovetail slots.  Since the vertices of each corresponding pair of hook fillets forms the location of the minimum opening width, and each minimum opening width is thereby defined by points on the same straight lines, a constant proportional relationship must exist between the minimum opening widths of each pair of corresponding hook fillets as compared to each other within a respective dovetail slot.  For example, it is clear from Fig. 2 that the top hook opening width in the first slot is given by the width between the two lines that form taper angle α2 at the location of the top hook vertices.  This width may be proportionally related to the middle hook opening width, the bottom hook opening width, and the bottom flat surface width according to a proportion that is a function of the difference in radial direction height from the point of intersection of the taper lines to the location of each measurement, since all the widths are defined as the width between the same two straight taper lines as measured at different radial direction heights along those lines.  
Further, the proportion of α2 to α3 serves as the proportion between the minimum opening width between of any of the first hook fillets as compared to the minimum opening width between the corresponding second hook fillet pair of the neighboring second dovetail slot.  This is true because it is visually apparent from Fig. 2 that the taper lines forming both taper angles α2 and α3 are defined as having an intersection point at approximately the same radial height along the disc, and it is also visually apparent that the vertex of the first top hook of the first dovetail slot and the vertex of the second top hook of the second dovetail slot are positioned at approximately the same radial height from the intersection point, as is also true for the first and second middle hooks, bottom hooks, and bottom flat surfaces.  It then follows that, since the first top hook of the first dovetail slot and the second top hook of the second dovetail slot are located at the same radial direction height from the intersection of their respective taper lines, the only factor causing a difference in their respective minimum opening widths is 2 and α3.  It then also follows that, if the minimum opening width of each first respective hook fillet/bottom flat surface is proportional to its corresponding second respective hook fillet/bottom flat surface according to the same proportion, then each respective hook fillet/bottom flat surface opening width difference must also be proportional to each other hook fillet/bottom flat surface opening width difference according to a proportion that is a function of the difference in radial direction height from the point of intersection of the taper lines and the location of the respective width measurements.   
Regarding claim 18, Rossmann further discloses that the top hook opening width difference is linear to [herein interpreted as meaning proportional to] a bottom surface width difference defined between a width of the first bottom flat surface and a width of the second bottom flat surface (see annotated Fig. 2 above and Col. 4, ln 30-52).  Here, it is clear for the reasons described above in re claim 16 that the top hook opening width difference must be proportional to the bottom surface width difference, since each of the top hook opening and bottom surface width differences are defined as the width between the same two straight lines as measured at different radial direction heights along those lines (see in re claim 16).
Regarding claim 20, Rossmann further discloses that at least one of the plurality of first dovetail slots further comprises a first middle hook fillet and a first middle neck fillet, the first middle hook fillet and the first middle neck fillet being arranged from top to bottom between the first top neck fillet and the first bottom hook fillet (see annotated Fig. 2 above and Col. 4, ln 14-22).
Regarding claim 21, Rossmann further discloses that at least one of the plurality of second dovetail slots further comprising a second middle hook fillet and a second middle neck fillet, the second 
Regarding claim 23, Rossmann further discloses that the top hook opening width difference is linear to [herein interpreted as meaning proportional to] a middle hook opening width difference between a minimum opening width of the first middle hook fillet and a minimum opening width of the second middle hook fillet (see annotated Fig. 2 above and Col. 4, ln 30-52).  Here, it is clear for the reasons described above in re claim 16 that the top hook opening width difference must be proportional to the middle hook opening width difference, since each of the top hook and middle hook opening width differences are defined as the width between the same two straight lines as measured at different radial direction heights along those lines (see in re claim 16).
Regarding claim 26, 
Regarding claim 27, Rossmann further discloses that at least one of the plurality of first dovetail slots further comprises a first middle hook fillet and a first middle neck fillet, the first middle hook fillet and the first middle neck fillet being arranged from top to bottom between the first top neck fillet and the first bottom hook fillet (see annotated Fig. 2 above and Col. 4, ln 14-22).
Regarding claim 28, Rossmann further discloses that at least one of the plurality of second dovetail slots further comprising a second middle hook fillet and a second middle neck fillet, the second middle hook fillet and the second middle neck fillet being arranged from top to bottom between the second top neck fillet and the second bottom hook fillet (see annotated Fig. 2 above and Col. 4, ln 14-22).
Regarding claim 29, Rossmann further discloses that the top hook opening width difference is linear to [herein interpreted as meaning proportional to] a middle hook opening width difference between a minimum opening width of the first middle hook fillet and a minimum opening width of the second middle hook fillet (see annotated Fig. 2 above and Col. 4, ln 30-52).  Here, it is clear for the reasons described above in re claim 16 that the top hook opening width difference must be proportional to the middle hook opening width difference, since each of the top hook and middle hook opening width differences are defined as the width between the same two straight lines as measured at different radial direction heights along those lines (see in re claim 16).
Regarding claim 31, Rossmann further discloses that each of the plurality of first turbine buckets and each of the plurality of second turbine buckets is a free-standing bucket (see Fig. 2; here each of the buckets are held in place solely by the root, which is coupled to the disc via the dovetail slot, and are not coupled to any other structure, neither is any other structural support required in order for the buckets to “stand” attached to the disc, therefore they may be considered to be free-standing).
Regarding claim 33, Rossmann further discloses that the first bottom portion is geometrically substantially same as the second bottom portion (see annotated Fig. 2 above; here it is visually apparent 2 and α3, the first top hook fillet has a vertex that is displaced a smaller distance from the centerline of its dovetail slot than the vertex of the second top hook fillet is, therefore the two top hook fillets are geometrically different in regards to relative location from the slot centerline).  
Regarding claim 34, Rossmann further discloses that a minimum opening width of the first top hook fillet is different from a minimum opening width of the second top hook fillet (see annotated Fig. 2 above and Col. 4, ln 38-52).  Here, as described in re claim 16, because the first top hook fillet and second top hook fillet are positioned at the same radial direction height from the intersection of their respective taper lines, it follows that the minimum opening width of the first top hook fillet is related to the minimum opening width of the second top hook fillet by the proportion of α2 to α3, and since Fig. 3 and the cited passage of Rossmann both disclose that α2 is less than α3, it follows that the minimum opening width of the first top hook fillet is less than the minimum opening width of the second top hook fillet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over DeMania (US Pat. No. 8,210,822 B2) in view of Lagrange (US Pat. No. 8,079,817 B2).
Regarding claim 16, DeMania discloses a turbine wheel (300) comprising: a plurality of fir-tree shaped dovetail slots (600) (see Fig. 3) of which a first plurality of dovetail slots may be arbitrarily defined (see Fig. 3), at least one (hereinafter “first dovetail slot”) of the plurality of first dovetail slots comprising a first top hook fillet (646), a first top neck fillet (604), a first bottom hook fillet (642), a first bottom neck fillet (610), and a first bottom flat surface (620) arranged from top to bottom (see Fig. 6, Col. 5, ln 42-Col. 6, ln 24); and of which a plurality of second dovetail slots may be arbitrarily defined (see Fig. 3), at least one (hereinafter “second dovetail slot”) of the plurality of second dovetail slots comprising a second top hook fillet, a second top neck fillet, a second bottom hook fillet, a second bottom neck fillet, and a second bottom flat surface arranged from top to bottom (see Fig. 3 and Fig. 6; here the dovetail slots of Fig. 3 are presented as identical in terms of hook/neck/flat surface features, therefore a second dovetail slot may have arbitrarily labeled second hook/neck/flat surface features); wherein the plurality of first dovetail slots and the plurality of second dovetail slots are alternately spaced circumferentially on a radially outer periphery of the turbine wheel (here the plurality of first and second dovetail slots may arbitrarily be selected as being arranged alternately to each other, such that every slot of the first plurality is neighbored circumferentially by two slots of the second plurality, and vice versa).  
DeMania fails to teach a top hook opening width difference is defined between a minimum opening width of the first top hook fillet and a minimum opening width of the second top hook fillet and is linear to [herein interpreted as meaning “proportional to”] a bottom hook opening width difference defined between a minimum opening width of the first bottom hook fillet and a minimum opening width of the second bottom hook fillet.
Lagrange exhibits a turbine wheel (10) comprising a plurality of fir-tree shaped dovetail slots (12) similar to those of DeMania (see Fig. 1-3 and Col. 3, ln 52-59).  Lagrange teaches that it is known in the art that minor changes in the profile of a fir-tree shaped dovetail slot (i.e. tolerances) may be made (for example as a result of manufacturing processes) without substantially impacting the effectiveness of the invention (Col. 5, ln 23-34).  Lagrange also teaches that such a change may include a circumferential widening of a dovetail slot by a constant width value relative to the nominal profile (Col. 5, ln 23-34, Col. 7, ln 49-63, and Fig. 13). 
Because both DeMania and Lagrange describe turbine wheel configurations which include similar fir-tree shaped dovetail slots, as described above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DeMania such that a minor difference exist in the width of the first dovetail slot as compared to the width of the second dovetail slot, embodied as a circumferential widening of the first dovetail slot by a constant width value (tolerance) relative to the nominal profile of the second dovetail slot, as exhibited by Lagrange (Col. 5, ln 23-34 and Fig. 13), since Lagrange teaches that it is known in the art that minor changes in the profile of a fir-tree shaped dovetail slot (i.e. tolerances) may be made (for example as a result of manufacturing processes) without substantially impacting the effectiveness of the invention (Col. 5, ln 23-34).  
Under the proposed combination, DeMania then exhibits that a top hook opening width difference may be defined between a minimum opening width of the first top hook fillet and a minimum opening width of the second top hook fillet (see annotated Fig. 6 below; here a minimum opening width of the first top hook fillet may be defined as the minimum distance between the pair of first top hook fillets, which will be equal to the tolerance described in the above modification) and a bottom hook opening width difference defined between a minimum opening width of the first bottom hook fillet and a minimum opening width of the second bottom hook fillet (see annotated Fig. 6 below; here a minimum opening width of the second top hook fillet may be defined as the minimum distance between 

    PNG
    media_image3.png
    776
    1149
    media_image3.png
    Greyscale

Regarding claim 17, 
Regarding claim 18, the proposed combination exhibits that the top hook opening width difference is linear [herein interpreted as meaning “proportional to”] to a bottom flat surface width difference which may be defined between a width of the first bottom flat surface (620 in the first dovetail slot) and a width of the second bottom flat surface (620 in the second dovetail slot, see Fig. 6), since the profile of the first dovetail slot is circumferentially widened by a constant width value (tolerance) relative to the nominal profile of the second dovetail slot in the above modification, therefore it follows that the top hook opening width difference and the bottom flat surface width difference are each equal to the tolerance value, and thus are equal to each other, having a proportion of 1:1.
Regarding claim 19, the proposed combination exhibits that a top neck opening width difference may be defined between a maximum opening width of the first top neck fillet and a maximum opening width of the second top neck fillet (see annotated Fig. 6 above) and is linear to [herein interpreted as meaning proportional to] a bottom neck opening width difference defined between a maximum opening width of the first bottom neck fillet and a maximum opening width of the second bottom neck fillet (see annotated Fig. 6 above), since the profile of the first dovetail slot is circumferentially widened by a constant width value (tolerance) relative to the nominal profile of the second dovetail slot in the above modification, therefore it follows that the top neck opening width difference and bottom neck opening width difference are each equal to the tolerance value, and thus are equal to each other, having a proportion of 1:1.
 Regarding claim 20, 
Regarding claim 21, DeMania further discloses that the second dovetail slots further comprising a second middle hook fillet (634) and a second middle neck fillet (606), the second middle hook fillet and the second middle neck fillet being arranged from top to bottom between the second top neck fillet and the second bottom hook fillet (see Fig. 3 and Fig. 6; here the dovetail slots of Fig. 3 are presented as identical in terms of hook/neck/flat surface features, therefore a second dovetail slot may have arbitrarily labeled second hook/neck/flat surface features).
Regarding claim 22, the proposed combination exhibits that a top neck opening width difference between a maximum opening width of the first top neck fillet and a maximum opening width of the second top neck fillet (see annotated Fig. 6 above) is linear to [herein interpreted as meaning proportional to] a middle neck opening width difference between a maximum opening width of the first middle neck fillet and a maximum opening width of the second middle neck fillet (see annotated Fig. 6 above), since the profile of the first dovetail slot is circumferentially widened by a constant width value (tolerance) relative to the nominal profile of the second dovetail slot in the above modification, therefore it follows that the top neck opening width difference and middle neck opening width difference are each equal to the tolerance value, and thus are equal to each other, having a proportion of 1:1.
Regarding claim 23, 
Regarding claim 24, the proposed combination exhibits that the top hook opening width difference, the middle hook opening width difference, and the bottom hook opening width difference are equal, since the profile of the first dovetail slot is circumferentially widened by a constant width value (tolerance) relative to the nominal profile of the second dovetail slot in the above modification, therefore it follows that the top hook opening width difference, the middle hook opening width difference, and the bottom hook opening width difference are all equal to the tolerance value, and thus are equal to each other.
Regarding claim 25, DeMania further discloses that the turbine wheel is in a steam turbine (Col. 1, ln 19-21).
Regarding claim 26, DeMania further discloses a plurality of turbine buckets (200), of which a first plurality of turbine buckets may be arbitrarily designated (see, for example, Fig. 4, wherein the leftmost bucket may be designated as one of the first plurality), at least one of the plurality of first turbine buckets (herein designated “first turbine bucket”) comprising a first dovetail (230), a first airfoil portion (235) and a first root (240) extending between the first airfoil portion and the first root (see Fig. 2 and Col. 3, ln 22-49), and of which a second a plurality of second turbine buckets may be arbitrarily designated (see, for example, Fig. 4, wherein the leftmost bucket may be designated as one of the first plurality), at least one of the plurality of second turbine buckets (herein designated “second turbine bucket”) comprising a second dovetail (230), a second airfoil portion (235) and a second root (240) extending between the second airfoil portion and the second root (see Fig. 2 and 4); and a turbine wheel (300) for use with the turbine buckets (see Fig. 4); wherein the at least one of the plurality of first turbine buckets (the designated first turbine bucket) is coupled within a respective first dovetail slot of the plurality of first dovetail slots, and the at least one of the plurality of second turbine buckets (the designated second turbine bucket) is coupled within a respective second dovetail slot of the plurality of 
Regarding claim 27, DeMania further discloses that the first dovetail slot further comprises a first middle hook fillet (634) and a first middle neck fillet (606), the first middle hook fillet and the first middle neck fillet being arranged from top to bottom between the first top neck fillet and the first bottom hook fillet (see Fig. 6).
Regarding claim 28, DeMania further discloses that the second dovetail slot further comprises a second middle hook fillet (634) and a second middle neck fillet (606), the second middle hook fillet and the second middle neck fillet being arranged from top to bottom between the second top neck fillet and the second bottom hook fillet (see Fig. 3 and Fig. 6; here the dovetail slots of Fig. 3 are presented as identical in terms of hook/neck/flat surface features, therefore a second dovetail slot may have arbitrarily labeled second hook/neck/flat surface features).
Regarding claim 29, the proposed combination exhibits that the top hook opening width difference is linear to [herein interpreted as meaning proportional to] a middle hook opening width difference between a minimum opening width of the first middle hook fillet and a minimum opening width of the second middle hook fillet (see annotated Fig. 6 above), since the profile of the first dovetail slot is circumferentially widened by a constant width value (tolerance) relative to the nominal profile of the second dovetail slot in the above modification, therefore it follows that the top hook opening width difference and middle hook opening width difference are each equal to the tolerance value, and thus are equal to each other, having a proportion of 1:1.
Regarding claim 30, the proposed combination exhibits that the top hook opening width difference, the bottom hook opening width difference, and a middle hook opening width difference between a minimum opening width of the first middle hook fillet and a minimum opening width of the second middle hook fillet (see annotated Fig. 6 above) are equal, since the profile of the first dovetail 
Regarding claim 31, DeMania further discloses that each of the plurality of first turbine buckets and each of the plurality of second turbine buckets is a free-standing bucket (see Fig. 2 and 4; here each of the buckets are held in place solely by the root, which is coupled to the disc via the dovetail slot, and are not coupled to any other structure, neither is any other structural support required in order for the buckets to “stand” attached to the disc, therefore they may be considered to be free-standing).
Regarding claim 32, DeMania further discloses that the turbine wheel is in a steam turbine (Col. 1, ln 19-21).
Regarding claim 33, the proposed combination exhibits that the first bottom portion is geometrically substantially same as the second bottom portion (see annotated Fig. 6 above).  Here it is clear from the above modification that the first dovetail slot is merely circumferentially widened as compared to the nominal second dovetail slot, and that no features of the profile shape of the first dovetail slot are removed in such a process (see in re claim 16, and see also for example Fig. 13 of Lagrange, wherein a tolerance is added to the nominal profile A without removing any features of the profile shape).  It then follows that both the first and second bottom portions have a flat bottom surface, a bottom hook fillet, and a bottom neck fillet as features of their profile, therefore the first bottom portion and second bottom portion may be considered to be substantially same in geometric shape.   Further, the proposed combination also exhibits that the first top hook fillet is geometrically different from the second top hook fillet (see above modification in re claim 16 and annotated Fig. 6 above).  Here it is clear from the modification described above that the circumferential widening of the first dovetail slot relative to the nominal second dovetail slot must place the first top hook fillet further 
Regarding claim 34, the proposed combination further exhibits that a minimum opening width of the first top hook fillet is different from a minimum opening width of the second top hook fillet (see above modification in re claim 16 and annotated Fig. 6 above).  Here it is clear from the modification described above that the circumferential widening of the first dovetail slot relative to the nominal second dovetail slot must place the first top hook fillet further from the centerline of the first dovetail slot than the second top hook fillet is from the centerline of the second dovetail slot, therefore a minimum opening width of the first top hook fillet must be different from (greater than) a minimum opening width of the second top hook fillet.  
Regarding claim 35, DeMania fails to teach that a height of the first top hook fillet is different from a height of the second top hook fillet, however as described in re claim 16, Lagrange teaches that it is known in the art that minor changes in the profile of a fir-tree shaped dovetail slot (i.e. tolerances) may be made (for example as a result of manufacturing processes) without substantially impacting the effectiveness of the invention (Col. 5, ln 23-34).  Lagrange further teaches that such a change may include a radial height shift of a dovetail slot profile by a constant height value relative to the nominal profile (Col. 7, ln 49-63 and Fig. 13).  Here, in Fig. 13, the radial shift of profiles B and C depict a radial variation in the position of features such as the hook and neck fillets of the slot as compared to the nominal profile A. 
Because both DeMania and Lagrange describe turbine wheel configurations which include similar fir-tree shaped dovetail slots, as described above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DeMania such that a minor difference exist in the radial height dimension of the first dovetail slot as compared to the radial 
Under the proposed combination, DeMania then exhibits that a height of the first top hook fillet is different from a height of the second top hook fillet, since such a radial shift of the profile of the first dovetail slot would result in the first top hook fillet being radially displaced from the nominal position (the position of the second top hook fillet), as depicted in Fig. 13 of Lagrange.

Claim(s) 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rossmann in view of Mujezinovic (US Pat. Pub. No. 2009/0022591 A1).
Regarding claim 25, Rossmann discloses the turbine wheel of claim 16.  Rossmann also teaches that the turbine wheel (rotor) configuration described by Rossmann (including the embodiment of Fig. 2) may be used in a variety of turbomachines (Col. 3, ln 24-25). 
Rossmann fails to teach that the turbine wheel is in a steam turbine.
Mujezinovic teaches that a turbine wheel (44) in a steam turbine ([0001]) may include a plurality of fir-tree shaped dovetail slots (46) similar to those of Rossmann, each of which being configured to include a top hook fillet (48), a top neck fillet (50), a bottom hook fillet (56), a bottom neck fillet (58), and a bottom flat surface arranged from top to bottom (see Fig. 2 and [0019]) in the same manner as those taught by Rossmann (see in re claim 16).
Because both Rossmann and Mujezinovic describe turbine wheel configurations which include similar fir-tree shaped dovetail slots, as described above, it would have been obvious to one of ordinary 
Regarding claim 32, the proposed combination exhibits that the turbine wheel is in a steam turbine (see in re claim 25).

Claim(s) 17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rossmann in view of Goodwin (US Pat. No. 4,260,331).
Regarding claim 17, Rossmann discloses the turbine wheel of claim 16.  Rossmann also discloses the taper angles and lines described above for the first and second dovetail slots (see annotated Fig. 2 above), wherein it is visually apparent that the taper lines intersect the vertices of the top hook fillet, middle hook fillet, and bottom hook fillet in each slot, and wherein Rossmann further discloses that the form of the serrations that form the hook fillets and neck fillets described above may be substantially similar (Col. 4, ln 46-50) however Rossmann does not explicitly disclose that the top neck fillet, middle neck fillet, and bottom neck fillets are also aligned in the same manner.  
Therefore, Rossmann fails to teach that the top hook opening width difference is linear to [herein interpreted as meaning proportional to] a top neck opening width difference defined between a maximum opening width of the first top neck fillet and a maximum opening width of the second top neck fillet.
Goodwin exhibits a fir-tree shaped dovetail slot (17) for a turbine wheel (15) which is tapered at a constant angle (A) (see Fig. 2 and Col. 2, ln 26-40) in s similar configuration to that of Rossmann (see in 
Because both Rossmann and Goodwin describe fir-tree shaped dovetail slots for use in turbine wheels, and because Rossmann discloses that the form of the serrations that form the hook fillets and neck fillets in each slot, as described above, may be substantially similar (Col. 4, ln 46-50), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second dovetail slots of Rossmann with the optimized profile for slot serrations as taught by Goodwin, such that each serration in Rossmann is of the same profile, with the same dimensions, and therefore such that each of the neck fillets in each slot of Rossmann is aligned with one of a first set of two lines which define the slot taper angle (as depicted in Goodwin, Fig. 2), and each hook fillet in each slot is similarly aligned with one of a second set of two lines which also define the slot taper angle (as depicted in Rossmann, Fig. 2), this second set of lines being parallel to the first set (see annotated figure above), in order to optimize the shape of the slot for better stress performance in the rotor and blade, and thereby better reliability or weight reduction, as described in Goodwin (Col. 1, ln 31-35).  
Under the proposed modification, Rossmann then exhibits that the top hook opening width difference is linear to [herein interpreted as meaning proportional to] a top neck opening width difference defined between a maximum opening width of the first top neck fillet and a maximum opening width of the second top neck fillet (see annotated Fig. 2 below).  This is true because the first set and second set of lines which form the taper angle in each dovetail slot in the above modification are parallel, thus a first and second set of parallel taper lines exist which pass through the vertices of each hook fillet and neck fillet respectively for each of the first and second dovetail slots.  Based on this fact, it follows that both the top hook opening width difference and the top neck opening width difference are defined based upon opening width measurements (first/second top hook fillet minimum opening width and first/second top neck fillet maximum opening width) that are each defined as the distance between two straight taper lines that form the taper angles α2 to α3 respectively.  In other words, the first/second top neck opening width can be thought of as a measurement of the width taken along the same taper lines as the first/second top hook openings, just at a different radial distance height along the tapered lines that reflects the offset between the first and second set of parallel taper lines. With this understanding and following the logic described above in re claim 16 (Para. 22), it is then clear that the first top hook fillet minimum opening width is proportional to the second top hook fillet minimum opening width according to the proportion of the taper angles α2 to α3 (as previously described in re claim 16, Para. 22), and the same relationship exists for the first/second top neck minimum widths, thus the top hook opening width difference must be proportional to the top neck opening width difference according to a proportion that is a function of the difference in radial direction height from the point of intersection of the taper lines and the location of the respective width measurements (see in re claim 16, Para. 22).

    PNG
    media_image4.png
    652
    1009
    media_image4.png
    Greyscale

Regarding claim 19, the proposed combination exhibits that a top neck opening width difference is defined between a maximum opening width of the first top neck fillet and a maximum opening width of the second top neck fillet (see annotated Fig. 2 above) and is linear to [herein interpreted as meaning proportional to] a bottom neck opening width difference defined between a maximum opening width of the first bottom neck fillet and a maximum opening width of the second bottom neck fillet (see annotated Fig. 2 above and Col. 4, ln 30-52).  Here, it is clear for the reasons described above in re claim 16 that the top neck opening width difference must be proportional to the bottom neck opening width difference, since each of the top neck and bottom neck opening width differences are defined as the width between the same two straight lines as measured at different radial direction heights along those lines (see in re claim 16).
Regarding claim 22, the proposed combination exhibits that a top neck opening width difference between a maximum opening width of the first top neck fillet and a maximum opening width .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes 
Trappier (US Pat. Pub. No. 2017/0122117 A1), which discloses a turbine wheel (24) comprising a first plurality of slots (34’) and second plurality of slots (34”), the first plurality comprising slots whose top hook fillet is at different radial direction height from the top hook fillets of the neighboring second plurality of slots (see Fig. 4 and 5, and para. [0020-0022]).  Trappier teaches that this technique makes it possible to increase the width of the teeth portions of the turbine wheel which extend vertically between the adjacent slots, thereby improving the strength of the turbine wheel in this region ([0047]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745